Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 22, 2020

                                      No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                                v.

 LONESTAR RESOURCES, INC., Ezra Alderman Ranches, Inc. and Union Pacific Railroad
                               Company,
                                Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 16-07-00095-CVL
                          Honorable Susan D. Reed, Judge Presiding


                                         ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        Appellants have filed a motion to correct the reporter’s record and to abate this appeal
pending the filing of the corrected reporter’s record. A corrected reporter’s record has been filed
in this case. Appellants’ motion is therefore DENIED AS MOOT without prejudice to refiling a
motion to correct any remaining errors in the reporter’s record.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of January, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court